DETAILED ACTION
This Office Action is in response to the amendment filed 10/8/2021.  Claims 1-11 are pending in this application.  Claims 1 and 6 are independent claims.  This Office Action is made final.

Specification
The amendment filed 10/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: “providing a pseudo-random number generator” and using a sequence in decimal “as a random number source of the pseudo-random number generator”.  
The only description of a “pseudo-random number generator” in the original disclosure appears in Paragraph 0004 of the Background section: “In the past, random number generation methods mainly included algorithm generation and physical hardware generation. The algorithm generation is to use the pseudo-random number generator (PRNG) mathematical method to generate random numbers. However, the random numbers generated by PRNG can be easily decrypted because there exists correlation between the sequences and the length of a sequence may not be flexible.”  However, this fails to describe an act of “providing” a pseudo-random number generator or what that would entail, fails to describe any PRNG in particular other than to generally state that it is a mathematical algorithm, and fails to describe how a PRNG would use the invented “sequence in decimal” as a “source of the pseudo-random number generator” .  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per independent Claims 1 and 6, each recites “providing a pseudo-random number generator”.  However, the specification does not describe such a step in any detail so as to provide a compliant written description of the claimed limitation.
As described above, the specification generally states in Paragraph 0004 of the Background section that a pseudo-random number generator is an algorithmic mathematical method.  Moreover, the instant specification – as amended – repeats the claimed language multiple times, without providing any additional disclosure.  However, the specification fails to 

Additionally, Claims 1 and 6 recite “using the…preliminary sequence as a random number source of the pseudo-random number generator to generate a random sequence”.  However, the specification does not describe such a step in any detail so as to provide a compliant written description of the claimed limitation.
Again, the specification – as amended – repeats the claimed language multiple times without providing any additional disclosure.  The specification fails to describe how the PRNG operates, and thus fails to describe how it would use the “preliminary sequence as a random number source… to generate a random sequence”.  Furthermore, it fails to describe how the “random sequence” is achieved or how the inventor(s) intended the function to be performed.  See MPEP 2161.01(I).  Therefore, the specification does not describe the limitation(s) in question with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

As per Claims 2-5 and 7-11, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites a random number generating method comprising providing a pseudo-random number generator (PRNG), providing an exponential function ab, expanding the exponential function into a sequence in decimal, and using the sequence as a source of the PRNG to generate a random sequence.
Under Prong One of Step 2A of the current USPTO guidance, providing a PRNG, providing an exponential function ab and expanding it into a sequence in decimal explicitly cover mathematical calculations, relationships, and/or formulas.  See e.g. Paragraph 0004 of the instant specification, “the algorithm generation is to use the pseudo-random number generator (PRNG) mathematical method to generate random numbers”.  See also Paragraphs 0019, 0021 and 0028 in the instant specification.  Moreover, using the sequence as a source to generate a random sequence comprises a mathematical method (see Paragraph 0004) and/or selecting numbers (see Paragraph 0019), which is mere decision making that can be performed mentally or by hand (i.e. with pen and paper).  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  In particular, the claim fails to recite any additional elements, and is purely abstract.  Thus, the claim is directed to an abstract idea.


As per Claims 2-5, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
The claims recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.

As per Claim 6, it recites a random number generating method comprising providing a pseudo-random number generator (PRNG), providing exponential functions mn and xy, expanding the functions into decimal sequences, concatenating the sequences, and using the concatenated sequence as a source to generate a random sequence.
Under Prong One of Step 2A of the current USPTO guidance, providing a PRNG, providing an exponential function ab and expanding it into a sequence in decimal explicitly cover mathematical calculations, relationships, and/or formulas.  See e.g. Paragraph 0004 of the instant specification, “the algorithm generation is to use the pseudo-random number generator (PRNG) mathematical method to generate random numbers”.  See also Paragraphs 0019, 0021 and 0028 in the instant specification.  Moreover, using the sequence as a source to generate a random sequence comprises a mathematical method (see Paragraph 0004) and/or selecting numbers (see 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  In particular, the claim fails to recite any additional elements, and is purely abstract.  Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed above, the claim does not include additional elements and therefore cannot amount to significantly more than the judicial exception.  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 7-11, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 6, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
The claims recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Regarding an improvement to a technical field, the Examiner submits that having better quality data, here in the form of random (or pseudo-random) numbers, is not a problem specifically arising as a consequence of computer technology.  There is no indication that the claimed method requires any specialized computer hardware or other inventive computer components (i.e. a particular machine), invokes any inventive programming, or is even implemented using computer components.  
Moreover, the Examiner respectfully submits that under the current Office guidance, claim limitations reciting the excluded subject matter (i.e. the abstract idea) cannot satisfy the “improvement consideration” under Prong Two of Step 2A or under Step 2B.  In other words, “a claim for a new abstract idea is still an abstract idea”, and any improvement offered by the abstract idea cannot itself be abstract (see MPEP 2106.05(I)).  In the instant case, since the claim recites a series of abstract (i.e. mathematical ) steps, any increase in randomness of a resulting random number would be realized if the claimed method were performed e.g. mentally or with pen and paper.  Such an improvement improperly relies upon the excluded subject matter, and cannot satisfy the “improvement consideration” and therefore cannot be considered integrated into a practical application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182